Case.net: 20AO-CC00222 - Docket Entries                                                                                           Page 1 of 1




                                                                                       Search for Cases by: Select Search Method...         
Judicial Links    | eFiling   | Help      | Contact Us | Print                                     GrantedPublicAccess Logoff ANNEHUCKER
                  20AO-CC00222 - ALISON PENDERGRASS V TPUSA-FHCS INC (E-CASE)


                              This information is provided as a service and is not considered an official court record.
Click here to eFile on Case
Click here to Respond to Selected Documents
                                            Sort Date Entries:                         Descending       Display Options:
                                                                                                                           All Entries      
                                                                                       Ascending


08/17/2020         Corporation Served
                   Document ID - 20-SMCC-499; Served To - TPUSA-FHCS, INC. D/B/A TELEPERFORMANCE; Server -
                   SO ST LOUIS COUNTY-CLAYTON; Served Date - 13-AUG-20; Served Time - 09:00:00; Service Type -
                   Sheriff Department; Reason Description - Served
                     Associated Entries: 08/17/2020 - Notice of Service
                   Notice of Service
                   20-SMCC-499; Electronic Filing Certificate of Service.
                      Associated Entries: 08/17/2020 - Corporation Served

07/31/2020         Summons Issued-Circuit
                   Document ID: 20-SMCC-499, for TPUSA-FHCS, INC. D/B/A TELEPERFORMANCE. Summons issued
                   to the Law Office of Hall Ansley PC for service upon defendant. dja

07/28/2020         Filing Info Sheet eFiling
                       Filed By: TIMOTHY A RICKER
                   Pet Filed in Circuit Ct
                   Petition; Exhibit A.
                      On Behalf Of: ALISON PENDERGRASS
                   Judge Assigned
Case.net Version 5.14.0.18                                   Return to Top of Page                                         Released 09/01/2020




                 Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 1 of 13

https://www.courts.mo.gov/casenet/cases/searchDockets.do                                                                            9/10/2020
                                                                                                  Electronically Filed - Jasper County - Joplin - July 28, 2020 - 03:19 PM
                                                                               20AO-CC00222

              IN THE CIRCUIT COURT OF JASPER COUNTY, MISSOURI

ALISON PENDERGRASS,                           )
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )          Case No: __________________
                                              )
TPUSA-FHCS, INC. d/b/a                        )
a/k/a TELEPERFORMANCE,                        )
Serve Registered Agent:                       )
       CT Corporation System                  )
       120 South Central Ave.                 )
       Clayton, Missouri 63105                )
                                              )
                       Defendant.             )

                                    PETITION FOR DAMAGES

       COMES NOW Plaintiff, Alison Pendergrass, by and through her attorneys of record,

Hall Ansley, P.C. and for her cause of action against TPUSA-FHCS, Inc. d/b/a Teleperformance,

states, alleges and avers to the Court as follows:

                                           PLAINTIFF

       1.      Plaintiff Alison Pendergrass (hereinafter “Plaintiff”) is a resident of Jasper

County, Missouri.

       2.      Plaintiff is a female.

                                          DEFENDANT

       3.      Defendant TPUSA-FHCS, Inc. d/b/a Teleperformance (hereinafter “TPUSA” or

“Defendant”) is an out-of-state corporation that operates a facility in Joplin, Missouri. TPUSA

may be served by serving its registered agent at the address listed in the caption.




                                                     1

        Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 2 of 13
                                                                                                     Electronically Filed - Jasper County - Joplin - July 28, 2020 - 03:19 PM
                                VENUE AND JURISDICTION

          4.    The events described herein occurred in Joplin, Jasper County, Missouri.

Accordingly, Plaintiff’s damages were first sustained in Jasper County, Missouri.

          5.    Plaintiff seeks damages in excess of $25,000.00.

          6.    Plaintiff filed a timely Charge of Discrimination with the Missouri Commission

on Human Rights.

          7.    The Missouri Commission on Human Rights issued a Right to Sue Letter

permitting Plaintiff to file a claim in circuit court. True and correct copies of the Right to Sue

Letters are attached hereto and jointly labeled as Exhibit “A.” The Right to Sue Letters are

incorporated herein by reference.

          8.    It has been less than ninety (90) days since the Right to Sue Letter was first

issued.

          9.    Pursuant to Section 506.500 RSMo. and Section 508.010(6) RSMo., this Court

has jurisdiction and venue in this cause.

                               FACTS OF THE OCCURRENCE

          10.   Plaintiff restates, realleges, and incorporates herein all preceding paragraphs of

this Petition as though they were fully restated in haec verba.

          11.   Plaintiff began working for Defendant on or about June 17, 2017.

          12.   In or around June 2018, Plaintiff’s supervisor, Chris, began telling stories about

his sexual encounters with women he met online.

          13.   Plaintiff repeatedly requested that Chris stop making such comments, but they

happened continuusly during the time Plaintiff worked with Chris.




                                                 2

           Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 3 of 13
                                                                                                    Electronically Filed - Jasper County - Joplin - July 28, 2020 - 03:19 PM
       14.     In or around November or December of 2018, Chis approached Plaintiff and

Debbie Jones and told the women that he had a huge “d*ck.”

       15.     When Chris made this comment he gestured with his hands to imply the size.

       16.     On information and belief, Debbie told Plaintiff’s supervisor that her significant

other was upset with these comments.

       17.     Shortly after these events, Plaintiff spoke to others in management about the

behaviour she was experiencing.

       18.     Plaintiff was then moved to a new team.

       19.     Sometime around February 2019, Plaintiff was placed on a team supervised by an

individual named Tony.

       20.     Before starting on Tony’s team, Plaintiff told management she was uncomfortable

because of the way Tony treated Plaintiff, but Plaintiff was placed on Tony’s team despite her

concerns.

       21.     Tony started rubbing Plaintiff’s shoulder, looking down her shirt, and making

comments about her clothes, eyes and makeup.

       22.     Plaintiff again reported the behavior to management.

       23.     On or about June 19, 2019, Plaintiff was informed that she was being moved to a

new team.

       24.     On or about June 20, 2019, Plaintiff was informed that she would be moved to the

night shift even though Defendant knew that Plaintiff could not work the night shift.




                                                3

        Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 4 of 13
                                                                                                     Electronically Filed - Jasper County - Joplin - July 28, 2020 - 03:19 PM
       25.      Plaintiff continued to make reports and was finally able to speak to human

resources about the harassment when picking up her check on or about June 21, 2019.

       26.      Management overheard Plaintiff’s comments to human resources and was called

into a separate room and berated for allegeldy using her leave and for being upset about her

position.

       27.      Plaintiff was suspended that same day.

       28.      On or about June 26, 2019, Plaintiff received official notification about her

termination.

                                            COUNT I

               VIOLATIONS OF MISSOURI HUMAN RIGHTS ACT (§ 213.055)

       COMES NOW Plaintiff, Alison Pendergrass, by and through her attorneys of record,

Hall Ansley, P.C., and for Count I of her cause of action against Defendant states, alleges and

avers to the Court as follows:

       29.      Plaintiff restates, realleges, and incorporates herein all preceding paragraphs of

this Petition as though they were fully restated in haec verba.

       30.      As a female Plaintiff is a protected individual pursuant to the Missouri Human

Rights Act.

       31.      Plaintiff was subjected to a discriminatory and harassing work environment due to

her gender.

       32.      A causal nexus exists between the behavior Plaintiff encountered and Plaintiff’s

membership in the protected group.




                                                 4

        Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 5 of 13
                                                                                                     Electronically Filed - Jasper County - Joplin - July 28, 2020 - 03:19 PM
       33.     The acts mentioned above were in violation of RSMo. § 213.055.

       34.     As a direct and proximate result of the violations described herein, Plaintiff has

suffered the following:

               (a)     Lost income, including but not limited to back pay, front pay and

                       lost benefits;

               (b)     Lost career opportunities, including but not limited to opportunities

                       for advancement, status, pay and benefits; and

               (c)     Mental and emotional anguish defined as “garden variety” by

                       Missouri law.

       35.     Pursuant to the MHRA, RSMo. § 213.111, Plaintiff is entitled to and hereby

requests an award of attorney’s fees, prejudgment and post judgment interest at the highest

lawful rate on any award or verdict provided.

       36.     The actions of Defendant were willful, wanton, and in complete indifference to

Plaintiff’s rights. These actions are sufficient to justify the award of punitive damages to deter

said Defendant, and others similarly situated, from like conduct in the future.

       WHEREFORE, Plaintiff prays for an award of damages against Defendant in an amount

determined to be fair and reasonable; for an award of attorney’s fees; for an award of post-

judgment interest at the highest lawful rate on any judgment rendered; for punitive damages

sufficient to deter this Defendant, and those similarly situated, from like actions in the future;

and for such other and further relief as the Court deems just and proper under the circumstances.




                                                 5

        Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 6 of 13
                                                                                                    Electronically Filed - Jasper County - Joplin - July 28, 2020 - 03:19 PM
                                           COUNT II

                     RETALIATION/VIOLATIONS OF § 213.070, RSMO.

       COMES NOW Plaintiff, Alison Pendergrass, by and through her attorneys of record,

Hall Ansley, P.C., and for Count II of her cause of action against Defendant, states, alleges and

avers to the Court as follows:

       37.     Plaintiff restates, realleges and reavers herein all preceding paragraph of this

Petition as though they were fully stated herein in haec verba.

       38.     Plaintiff was terminated and retaliated against because of her protected reports

and her opposition to discrimination and harassment as described above.

       39.     The acts of Defendant in terminating Plaintiff’s employment violate § 213.070.

       40.     As a direct and proximate result of the retaliation, Plaintiff has suffered the

following:

               (a)     Lost income, including but not limited to back pay, front pay and

                       lost benefits;

               (b)     Lost career opportunities, including but not limited to opportunities

                       for advancement, status, pay and benefits; and

               (c)     Mental and emotional anguish defined as “garden variety” by

                       Missouri law.

       41.     Pursuant to the MHRA, RSMo. § 213.111, Plaintiff is entitled to and hereby

requests an award of attorney’s fees and post judgment interest at the highest lawful rate on any

award or verdict provided.




                                                 6

        Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 7 of 13
                                                                                                     Electronically Filed - Jasper County - Joplin - July 28, 2020 - 03:19 PM
       42.     The actions of Defendant were willful, wanton, and in complete indifference to

Plaintiff’s rights. These actions are sufficient to justify the award of punitive damages to deter

said Defendant, and others similarly situated, from like conduct in the future.

       WHEREFORE, Plaintiff prays for an award of damages against Defendant in an amount

determined to be fair and reasonable; for an award of attorney’s fees; for post-judgment interest

at the highest lawful rate on any judgment rendered; for punitive damages sufficient to deter said

Defendant, and others similarly situated, from like actions in the future; and for such other and

further relief as the Court deems just and proper.

                                              HALL ANSLEY,
                                              A Professional Corporation

                                      By:/s/ Timothy A. Ricker
                                             TIMOTHY A. RICKER
                                             Missouri Bar Number 62050
                                             ADAM P. PIHANA
                                             Missouri Bar Number 59540

                                      3275 East Ridgeview
                                      Springfield, Missouri 65808
                                      Telephone:    417/890-8700
                                      Facsimile:    417/890-8855
                                      Email: tricker@hallansley.com
                                      Email: apihana@hallansley.com

                                       Attorneys for Plaintiff




                                                 7

        Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 8 of 13
                                                                    Electronically Filed - Jasper County - Joplin - July 28, 2020 - 03:19 PM
                                                     20AO-CC00222




                                         Exhibit A




Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 9 of 13
Electronically Filed - Jasper County - Joplin - July 28, 2020 - 03:19 PM




                                                                           Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 10 of 13
             IN THE 29TH JUDICIAL CIRCUIT, JASPER COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20AO-CC00222
DAVID BOYCE MOUTON
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
                                                                                                                               FILED
ALISON PENDERGRASS                                              TIMOTHY A RICKER                                          Melissa Holcomb - Clerk
                                                                3275 E. Ridgeview St.                                         7/31/2020
                                                                                                                      JASPER COUNTY CIRCUIT COURT
                                                          vs.   SPRINGFIELD, MO 65804                                    JOPLIN, MISSOURI
Defendant/Respondent:                                           Court Address:
TPUSA-FHCS INC                                                  601 S. Pearl
Nature of Suit:                                                 JOPLIN, MO 64801
CC Employmnt Discrmntn 213.111                                                                                              (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: TPUSA-FHCS, INC. D/B/A TELEPERFORMANCE
 CT CORPORATION SYSTEM
 120 S. CENTRAL AVE.
 CLAYTON, MO 63105

       COURT SEAL OF               You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.
                                                                                                Melissa Holcomb – Circuit Clerk
      JASPER COUNTY
                                                31-JUL-2020
                                     _______________________________                            /S/Dana J. Attwood, D.C.
                                                                                   ______________________________________________________
                                                    Date                                                 Deputy Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.

OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-499
                                                          1 of 1           Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                      Case 3:20-cv-05089-LMC Document 1-2 Filed  09/11/20      Page 11 of 13
                                                                   54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Electronically Filed - Jasper County - Joplin - August 17, 2020 - 10:15 AM




                                                                             Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 12 of 13
Electronically Filed - Jasper County - Joplin - August 17, 2020 - 10:15 AM




                                                                             Case 3:20-cv-05089-LMC Document 1-2 Filed 09/11/20 Page 13 of 13
